UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 11, 2008 DARLING INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Commission File Number 000-24620 DELAWARE 36-2495346 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 251 O'CONNOR RIDGE BLVD., SUITE 300, IRVING, TEXAS 75038 (Address of principal executive offices) Registrant's telephone number, including area code: 972.717.0300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: //Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). //Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). //Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). //Pre-commencement communcations pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Establishment of Performance-Based Target Bonuses and Long-Term Incentive Opportunities On January 11, 2008, the Compensation Committee (the “Committee”) of the Board of Directors of the Company established performance-based target bonuses and long-term incentive opportunities for its management team, including, without limitation, its principal executive officer, principal financial officer and the other executive officers listed in the table below, effective for the Company’s 2008 fiscal year.Cash awards paid under such arrangement are designed to provide eligible participants with incentive compensation based upon the achievement of pre-established performance measures. Under such arrangement, awards are variable, and are determined based on a scale establishing specific weighting of certain financial and business objectives of the Company.The financial objectives include earnings before interest, taxes, depreciation and amortization. Depending on the applicable officer, the business objectives include, without limitation: (i) achieving certain strategic objectives; (ii) achieving certain per unit operating costs; (iii) achieving pre-established levels of selling, general and administrative expenses; and (iv) achieving customer specific initiatives. The potential business objective target bonus (the “Personal Business Objective Bonus”) for each executive begins payout at achievement of 90% of a pre-established financial performance goal for the Company (the“Company Financial Performance Goal”) and achievement of at least 75% of individual strategic, personal and operational goals.The financial objective target bonus (the “Company Financial Objective Bonus”) begins payout at achievement of 100% of the Company Financial Performance Goal, with 100% of the Company Financial Objective Bonus being earned at a target level of approximately 120% of the Company Financial Performance Goal (the “Target Objective”).If actual performance exceeds the Target Objective, the Company Financial Objective Bonus will continue to increase up to a maximum payout for achievement of (i)175% of the Company Financial Performance Goal for the principal executive officer and principal financial officer and (ii)150% of the Company Financial Performance Goal for all other executive officers.The long-term incentive opportunities are obtained with achievement at 100% of the Company Financial Performance Goal and are primarily intended to be delivered through annual restricted stock grants vesting over a four-year period.No awards will be earned if threshold performance levels are not met.The following table sets forth the current base salary of each listed executive officer and the amounts that can be attained by each such executive officer under the aforementioned arrangement, in the case of the Personal Business Objective Bonus and the long-term incentive opportunity, at achievement of 100% of the Company Financial Performance Goal, andin the case of the Company Financial Objective Bonus, at achievement of the Target Objective: 2 Name Title Current Base Salary Approved Maximum Personal Business Objective Bonus Opportunity Approved Company Financial Objective Bonus Opportunity Payable at Target Objective (1) Approved Maximum LTI Opportunity Randall C. Stuewe Chief Executive Officer $625,000 $109,375 $328,125 $373,000 John O. Muse Chief Financial Officer 325,000 40,625 121,875 144,000 Mark Myers Chief Operating Officer – Midwest 437,000 38,238 114,713 n/a Neil Katchen Chief Operating Officer – Retail and Service 260,000 32,500 97,500 134,000 Robert H. Seemann Executive Vice President – Sales and Marketing 207,000 25,875 77,625 63,000 (1) The Approved Company Financial Objective Bonus Opportunity payout will be greater than that listed if the Company achieves above Target Objective performance. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DARLING INTERNATIONAL INC. By: /s/ Randall C. Stuewe Date:January 17, 2008 Randall C. Stuewe Chief Executive Officer 4
